DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 July 2020, 12 February 2021, and 08 March 2022 were considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English machine translation of Wolfgang et al. DE 102012208404 (Wolfgang).

Regarding claim 1, Wolfgang teaches (see Fig. 8) an anisotropic-magnetoresistive (AMR) sensor with improved linearity (see translation pg. 7, lines 19-21 – AMR characteristic stabilization includes Fig. 8 using additional barber pole structures), comprising:
a strip of magneto resistive material (see Fig. 8 – magnetoresistive strips R1) , the strip comprising a first section having a first constant width (portion of strip R1-1) and a second section having a second constant width greater than the first constant width (portion of strip R1-2 has wider width);
a first plurality of conductive strips arranged on the first section (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and correspond to first plurality of conductive strips.  These strips are understood to be positioned along section R1-1) and oriented at a first angle relative to the strip of magneto resistive material (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and correspond to first plurality of conductive strips.  These strips are inherently considered positioned at an angle since they will be positioned with respect to the strip of magnetoresistive material R1.  The pending claim does not specify what the angle is); and
a second plurality of conductive strips arranged on the second section (see translation pgs. 7 lines 19-21 - in the AMR configuration additional barber pole structures are used and correspond to second plurality of conductive strips.  These strips are understood to be positioned along section R1-2) and oriented at a second angle relative to the strip of magneto resistive material (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and correspond to second plurality of conductive strips.  These strips are inherently considered positioned at an angle since they will be positioned with respect to the strip of magnetoresistive material R1.  The pending claim does not specify what the angle or whether the second angle is the same or different from the first angle).
Regarding claim 3, Wolfgang teaches the AMR sensor of claim 1, wherein the strip of magneto resistive material further comprises a third section having a third constant width greater than the first constant width (see Fig. 8 – second section of R1-2) and a third plurality of conductive strips oriented at a third angle relative to the strip of magneto resistive material (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and correspond to third plurality of conductive strips.  These strips are inherently considered positioned at an angle since they will be positioned with respect to the strip of magnetoresistive material.  The pending claim does not specify what the angle is).
Regarding claim 4, Wolfgang teaches the AMR sensor of claim 3, wherein the second constant width and third constant width are substantially the same (two sections of R1-2 are same width), and wherein the second angle and the third angle are substantially the same (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and considered to have the same angle through across R1, thus making the second and third angle the same).
Regarding claim 7, Wolfgang teaches the AMR sensor of claim 1, wherein the strip of magneto resistive material further comprises a third section of varying width connecting the first section and second section (see Fig. 8 – top portion of R1-1 and bottom portion of R1-2 are connected by R1-3, considered the third section), and wherein the AMR sensor further comprises a conductive material covering the third section (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and correspond to plurality of conductive strips covering third section.).
Regarding claim 8, Wolfgang teaches the AMR sensor of claim 1, further comprising a tapered end adjacent the second section (see Fig. 8 – when top R1-1 is first section and bottom R1-2 is considered the second section, then the bottom R1-1 is considered as a tapered end adjacent second section).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Wolfgang et al. DE 102012208404 (Wolfgang).
Regarding claim 5, Wolfgang teaches the AMR sensor of claim 3, but does not explicitly teach wherein, the first section is between the second and third sections.
Wolfgang teaches in the embodiment of Fig. 9 where the width of the magnetoresistive strip is narrow in the center of the strip and then wider at the two terminal ends.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width profile of the magnetoresistive strip taught by Wolfgang in Fig. 8 to be inverted such that it was thinner in the middle as taught by Wolfgang in Fig. 9 in order to achieve the linearly and sensitivity as desired.

Claims 2, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Wolfgang et al. DE 102012208404 (Wolfgang) in view of English machine translation of Ito WO 2018116743 (Ito).
Regarding claim 2, Wolfgang teaches (Fig. 8) the AMR sensor of claim 1, but does not teach wherein the first angle is opposite the second angle with respect to a line in-plane with the strip of magneto resistive material and perpendicular with the strip of magneto resistive material.
Ito teaches (Fig. 1) the first angle (see Fig. 1 – angle of barber pole electrodes 14) is opposite the second angle (see Fig. 1 – angle of barber pole electrodes 14 is opposite with angle of barber pole electrodes 15) with respect to a line in-plane with the strip of magneto resistive material and perpendicular with the strip of magneto resistive material (angle of electrodes 14, 15 opposite with respect to line in the plane of and perpendicular to the magnetoresistive strip 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plurality of conductive strips taught by Wolfgang to have opposite angles as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).
Regarding claim 9, Wolfgang teaches (Fig. 8) anisotropic-magnetoresistive (AMR) sensor with improved linearity (see translation pg. 7, lines 19-21 – AMR characteristic stabilization includes Fig. 8 using additional barber pole structures), comprising:
a continuous strip of magneto resistive material (see Fig. 8 – magnetoresistive strips R1) having first and second barber pole portions (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used), the first barber pole portion (portion of strip R1-1) having a first width and a first conductive strip angle (portion of strip R1-1 has width and conductive barber poles at first angle)  and the second barber pole portion (portion of strip R1-2) having a second width different than the first width (portion of strip R1-2 has wider width) and a second conductive strip angle (portion of strip R1-2 has width and conductive barber poles at second angle).
Wolfgang does not teach the second conductive strip angle different than the first conductive strip angle.
Ito teaches (Fig. 1) the second conductive strip angle different than the first conductive strip angle (see Fig. 1 – angle of electrodes 14 and  15 are opposite).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first conductive strips taught by Wolfgang to have different angles than the second strips as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).
Regarding claim 10, Wolfgang teaches the AMR sensor of claim 9, but does not teach wherein the first angle is opposite the second angle with respect to a line in-plane with the strip of magneto resistive material and perpendicular with the strip of magneto resistive material.
Ito teaches (Fig. 1) the first angle (see Fig. 1 – angle of barber pole electrodes 14) is opposite the second angle (see Fig. 1 – angle of barber pole electrodes 14 is opposite with angle of barber pole electrodes 15) with respect to a line in-plane with the strip of magneto resistive material and perpendicular with the strip of magneto resistive material (angle of electrodes 14, 15 opposite with respect to line in the plane of and perpendicular to the magnetoresistive strip 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plurality of conductive strips taught by Wolfgang to have opposite angles as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).
Regarding claim 11, Wolfgang teaches the AMR sensor of claim 9, wherein the AMR sensor further comprises a third barber pole portion having a third constant width greater than the first constant width (see Fig. 8 – second section of R1-2) and a third conductive strip angle (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and correspond to third plurality of conductive strips.  These strips are inherently considered positioned at an angle since they will be positioned with respect to the strip of magnetoresistive material.). 
Wolfgang does not teach the third conductive strip angle different than the first conductive strip angle.  
As established with respect to claim 9 above, Ito teaches a conductive strip angle different than the first conductive strip angle (see Fig. 1 – angle of electrodes 14 and  15 are opposite).
As also established with respect to claim 9 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first conductive strips taught by Wolfgang to have different angles than the other strips as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3). Such a modification would result in the third conductive strip angle being different than the first conductive strip angle.
Regarding claim 12, Wolfgang teaches the AMR sensor of claim 11, wherein the second constant width and third constant width are substantially the same (two sections of R1-2 are same width), and wherein the second angle and the third angle are substantially the same (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and correspond to plurality of conductive strips.  These strips are inherently considered positioned at an angle since they will be positioned with respect to the strip of magnetoresistive material.  The pending claim does not specify what the angle is and therefore assumed to be the uniform across the structure as is standard in the art).
Regarding claim  13, Wolfgang in view of Ito teaches the AMR sensor of claim 11, but does not teach wherein, the first barber pole portion is between the second and third barber pole portions .
Wolfgang teaches in the embodiment of Fig. 9 where the width of the magnetoresistive strip is narrow in the center of the strip and then wider at the two terminal ends.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width profile of the magnetoresistive strip taught by Wolfgang in Fig. 8 in view of Ito to be inverted such that it was thinner in the middle as taught by Ito in Fig. 9 in order to achieve the linearly and sensitivity as desired.
Regarding claim 15, Wolfgang teaches the AMR sensor of claim 9, wherein the strip of magneto resistive material further comprises a section of varying width connecting the first barber pole portion and second barber pole portion (see Fig. 8 – top portion of R1-1 and bottom portion of R1-2 is connected by R1-3), and wherein the AMR sensor further comprises a conductive material covering the section of varying width (see translation pgs. 7, lines 19-21 – in the AMR configuration additional barber pole structures are used and correspond to first plurality of conductive strips.  These strips are inherently considered positioned with respect to the strip of magnetoresistive material. ).
Regarding claim 16, Wolfgang teaches the AMR sensor of claim 9, further comprising a tapered end adjacent the second barber pole portion (see Fig. 8 – when top R1-1 is first section and bottom R1-2 is considered the second section, then the bottom R1-1 is considered as a tapered end adjacent second section).
Regarding claim 17, Wolfgang teaches (Fig. 8) an anisotropic-magnetoresistive (AMR) sensor with improved linearity (see translation pg. 7, lines 19-21 – AMR characteristic stabilization includes Fig. 8 using additional barber pole structures), comprising
an input signal terminal (see Fig. 8 – input terminal connecting Ub and R1);
an output signal terminal (see Fig. 8 – output terminal connecting U+ and R1-1); and
coupled between the input signal terminal and output signal terminal, means for providing a linear change in resistance (see Fig. 8 – R1 with various width sections R1-1 and R1-2 corresponds to claimed means for providing linear change in resistance.  See translation pg. 7  line19-21 – AMR characteristic linearization).
Wolfgang does not explicitly teach the linear change in resistance as a function of applied external magnetic field by superimposing a positive change in resistance as a function of the applied external magnetic field and a negative change in resistance as a function of the applied external magnetic field.
Ito teaches linear change in resistance as a function of applied external magnetic field by superimposing a positive change in resistance as a function of the applied external magnetic field and a negative change in resistance as a function of the applied external magnetic field (see Fig. 1 – opposite directions of barber pole electrodes 115 and 14 result by superposing positive change in resistance as shown in F1 with a negative change in resistance as shown in F2 to result in linear change F3.  See translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wolfgang to have opposite angles of barber pole structures as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).

Regarding claim 18, Wolfgang teaches AMR sensor of claim 17, but does not teach wherein the means comprises means for providing a linear change in resistance as a function of applied external magnetic field by superimposing a positive change in resistance as a function of the applied external magnetic field and a negative change in resistance as a function of the applied external magnetic field, wherein a slope of the positive change in resistance as a function of applied external magnetic field has a different absolute value than a slope of the negative change in resistance as a function of applied external magnetic field.
Ito teaches (Fig. 1) the means comprises means for providing a linear change in resistance as a function of applied external magnetic field by superimposing a positive change in resistance as a function of the applied external magnetic field and a negative change in resistance as a function of the applied external magnetic field (see Fig. 1 – opposite directions of barber pole electrodes 115 and 14 result by superposing positive change in resistance as shown in F1 with a negative change in resistance as shown in F2 to result in linear change F3.  See translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3), wherein a slope of the positive change in resistance as a function of applied external magnetic field has a different absolute value than a slope of the negative change in resistance as a function of applied external magnetic field (see Fig. 3 – slope of F1 is different than slope of F2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wolfgang to have opposite angles of barber pole structures as taught by Ito in order to achieve a more linear response characteristic as taught by Ito (see translation pg. 8, last three lines through first line of pg. 9.  Also see Fig. 3 – combination of response of F1 of element 11 with electrodes 14 and F2 of element 12 with electrodes 15 is more a more linear response F3).
Regarding claim 19, Wolfgang teaches the AMR sensor of claim 18, wherein the means comprises multiple barber-pole AMR sensors (see Fig. 8 – multiple AMR sensors).
Regarding claim 20, Wolfgang teaches the AMR sensor of claim 18, but does not teach wherein the means comprises multiple pairs of barber-pole AMR sensors having opposing barber pole configurations.
Ito teaches (Fig. 1) the means comprises multiple pairs of barber-pole AMR sensors having opposing barber pole configurations (see multiple AMR pairs with different pole configurations.  Elements 10, 20, 30, 40 have elements respectively with different pole directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AMR sensor taught by Wolfgang to have multiple pairs of AMR sensors with opposing pole configurations as taught by Ito in order to achieve a more linear response as taught by Ito (see Fig. 3).

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record taken alone or in combination fails to teach wherein a combined length of resistive portions of the first section is between 1.2 and 40 times greater than a combined length of resistive portions of the second section and third section.

Regarding claim 14, the prior art of record taken alone or in combination fails to teach wherein a combined length of resistive portions of the first barber pole portion is between 1.2 and 40 times greater than a combined length of resistive portions of the second barber pole portion and third barber pole portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868